Ingraham, P. J. (dissenting):
The defendants were appointed by the United States District Court receivers of the Pere Marquette Railroad Company, a Michigan corporation, and while they were operating that railroad the plaintiff, a resident of this State, was injured and brought this action to recover the damages sustained thereby. The foreign corporation is not a defendant, but it is the individual defendants who were operating the railroad who are alleged to be liable for the plaintiff’s injuries and who are sued. The action is in the Supreme Court of the State of New York, and to give this court jurisdiction, service of process must be made on the defendants as required by the law of the State of New York. Such service is regulated by the Code of Civil Procedure.
Section 426 of that Code provides for service on a natural person. Subdivision 1 provides for the service of a summons on an infant. Subdivision 2 on a person judicially declared incompetent to manage his affairs. Subdivision 3 on a sheriff, and subdivision 4 provides: “In any other case to the defendant in person. ” It is not claimed that defendants come within either of the first three subdivisions of this section, and, therefore, the 4th subdivision controls. Section 432 of the Code provides for service of process on a foreign corporation, but as the defendants are not a corporation, that section does not apply. The summons and complaint in this action were served upon an agent of the railroad corporation who represented the corporation before the appointment of the defendants as receivers; *608and it may be conceded that he continued to represent the defendants in this State after their appointment, but there is no provision of the Code allowing the service of a summons on the agent of a natural person, unless such agent has been designated under section 430 of the Code. The service on the agent is, however, sought to be upheld under an act of Congress (Judicial Code [36 U. S. Stat. at Large, 1104], §§ 65, 66).
As I read that act, it applies to actions commenced in the courts of the United States, or established by the United States. The act does not attempt to regulate actions commenced in the State courts; and it seems to me it has absolutely no application to the method of service of process in the Supreme Court of the State of New York. But if Congress had attempted to direct how process in the Supreme Court of the State of New York should be served, such direction could not override the law of New York, and authorize a method of service not provided for by the law of this State. ■
The cases cited by Mr. Justice Clarke do not at all apply, so far as they hold that receivers appointed by a Federal court may be sued in a State court without leave of the court that has appointed them, and that as this action was properly brought in this court, they are controlling. We have nothing to do with the cases that hold that actions brought in the Federal courts are regulated by the act of Congress in question. But no case to which we are referred has held that this act of Congress overrides the law of a State which prescribes how process shall be served to give its courts jurisdiction.
As the summons was not served on the defendants as provided by the law of this State, the service should have been set aside.
The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
McLaughlin, J., concurred.
Order affirmed, with ten dollars costs and disbursements.